

115 HR 6668 IH: Modifying Unaccountable Standards and Simplifying Endangered Lists
U.S. House of Representatives
2018-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6668IN THE HOUSE OF REPRESENTATIVESAugust 10, 2018Mr. Rokita introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to remove freshwater mussels from the list of
			 endangered and threatened species.
	
 1.Short titleThis Act may be cited as the Modifying Unaccountable Standards and Simplifying Endangered Lists or the MUSSELS Act. 2.Removal of freshwater mussels from endangered and threatened species list (a)In generalSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended by adding at the end the following:
				
 (j)Limitation on treatment of freshwater musselsNotwithstanding any other provision of this Act, any species of freshwater mussel shall not be treated as an endangered species or threatened species for purposes of this Act..
 (b)Publication of listNot later than 30 days after the date of the enactment of this Act, the Secretary, as that term is defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532), shall revise and republish the list of endangered species and threatened species under section 4(c) of such Act (16 U.S.C. 1533(c)) in accordance with this section.
			